Name: Commission Decision of 30 March 1994 amending for the third time Decision 92/571/EEC relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  agricultural activity;  agricultural policy;  cooperation policy;  animal product
 Date Published: 1994-03-31

 Avis juridique important|31994D0186Commission Decision of 30 March 1994 amending for the third time Decision 92/571/EEC relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC Official Journal L 087 , 31/03/1994 P. 0098 - 0098COMMISSION DECISION of 30 March 1994 amending for the third time Decision 92/571/EEC relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC (94/186/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/118/EEC (2), and in particular Article 30 thereof, Whereas Directive 90/675/EEC makes arrangements for a new system of veterinary checks for products entering the Community from third countries; Whereas the Commission, in Decisions 92/399/EEC (3) and 92/571/EEC (4), as last amended by Decision 94/123/EC (5), adopted certain transitional measures to facilitate the move to the new system of veterinary checks provided for in Directive 90/675/EEC; whereas these measures expire on 31 March 1994; Whereas it is necessary to extend for a short period the new transitional measures which facilitate the gradual implementation of the system established by Directive 90/675/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 8 of Decision 92/571/EEC the date '31 March 1994' is replaced by '30 September 1994'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 221, 6. 8. 1992, p. 54. (4) OJ No L 367, 16. 12. 1992, p. 36. (5) OJ No L 57, 1. 3. 1994, p. 91.